DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 15, 2022 has been considered and entered. 
Accordingly, claims 1-3, 5-9 and 11-13 are pending in this application. Claims 1, 5-7, and 11-13 are currently amended; claims 2-3, and 8-9 are previously presented; claims 4 and 10 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as             
                X
                '
                 
                =
                 
                [
                
                    
                        x
                    
                    
                        1
                    
                    
                        '
                    
                
                ,
                 
                
                    
                        x
                    
                    
                        2
                    
                    
                        '
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        N
                    
                    
                        '
                    
                
                ]
            
         based on the reconstructed Hankel matrix H’ according to a following formula:             
                
                    
                        x
                    
                    
                        k
                    
                    
                        '
                    
                
                =
                 
                
                    
                        1
                    
                    
                        n
                        -
                        m
                        +
                        1
                    
                
                 
                
                    
                        ∑
                        
                            j
                            =
                            m
                        
                        
                            n
                        
                    
                    
                        
                            
                                H
                            
                            
                                '
                            
                        
                        
                            
                                k
                                -
                                j
                                +
                                1
                                ,
                                j
                            
                        
                        ,
                         
                        m
                        =
                        
                            
                                max
                            
                            ⁡
                            
                                
                                    
                                        1
                                        ,
                                        k
                                        -
                                        R
                                        +
                                        1
                                    
                                
                            
                        
                        ,
                         
                        n
                        =
                        
                            
                                min
                            
                            ⁡
                            
                                (
                                C
                                ,
                                k
                                )
                            
                        
                    
                
            
         wherein, k is an integer between 1 and N”. This limitation is unclear because it is unclear what the variables N, R and C are supposed to represent in the formula. For purposes of examination N is interpreted as the total number of data in the sequence, R is interpreted as the number of rows of the Hankel matrix, and C is interpreted as the number of columns of the Hankel matrix. Claims 7 and 13 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-3 and 5-6 recite a series of steps and, therefore, is a process. Claims 7-9 and 11-12 recite an apparatus and, therefore, is a machine. Claim 13 recites a non-transitory computer readable storage medium and, therefore, is an article of manufacture.
The apparatus claims 7-9 and 11-12 will be discussed first followed by the method claims 1-3 and 5-7, then by the computer readable storage medium claim 13.
Under the Alice Framework Step 2A prong 1, claim 7 recites “generating a Hankel matrix based on a to-be-processed data sequence the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining noise components in each components of the singular value vector”, “zeroing each dimension of the noise components in the singular value vector”, “generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix”, and “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as             
                X
                '
                 
                =
                 
                [
                
                    
                        x
                    
                    
                        1
                    
                    
                        '
                    
                
                ,
                 
                
                    
                        x
                    
                    
                        2
                    
                    
                        '
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        N
                    
                    
                        '
                    
                
                ]
            
         based on the reconstructed             
                
                    
                        x
                    
                    
                        k
                    
                    
                        '
                    
                
                =
                 
                
                    
                        1
                    
                    
                        n
                        -
                        m
                        +
                        1
                    
                
                 
                
                    
                        ∑
                        
                            j
                            =
                            m
                        
                        
                            n
                        
                    
                    
                        
                            
                                H
                            
                            
                                '
                            
                        
                        
                            
                                k
                                -
                                j
                                +
                                1
                                ,
                                j
                            
                        
                        ,
                         
                        m
                        =
                        
                            
                                max
                            
                            ⁡
                            
                                
                                    
                                        1
                                        ,
                                        k
                                        -
                                        R
                                        +
                                        1
                                    
                                
                            
                        
                        ,
                         
                        n
                        =
                        
                            
                                min
                            
                            ⁡
                            
                                (
                                C
                                ,
                                k
                                )
                            
                        
                    
                
            
         wherein, k is an integer between 1 and N”. 
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites two additional elements - at least one processor, and a memory storing instructions. However, the additional elements of at least one processor, and a memory were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math, and as a generic computer component for storing the instructions) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor”, and “a memory” were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math, and as a generic computer component for storing the instructions) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under step 2A prong 1, claims 8-9 and 11-12 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 8-12 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
            
                X
                '
                 
                =
                 
                [
                
                    
                        x
                    
                    
                        1
                    
                    
                        '
                    
                
                ,
                 
                
                    
                        x
                    
                    
                        2
                    
                    
                        '
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        N
                    
                    
                        '
                    
                
                ]
            
         based on the reconstructed Hankel matrix H’ according to a following formula:             
                
                    
                        x
                    
                    
                        k
                    
                    
                        '
                    
                
                =
                 
                
                    
                        1
                    
                    
                        n
                        -
                        m
                        +
                        1
                    
                
                 
                
                    
                        ∑
                        
                            j
                            =
                            m
                        
                        
                            n
                        
                    
                    
                        
                            
                                H
                            
                            
                                '
                            
                        
                        
                            
                                k
                                -
                                j
                                +
                                1
                                ,
                                j
                            
                        
                        ,
                         
                        m
                        =
                        
                            
                                max
                            
                            ⁡
                            
                                
                                    
                                        1
                                        ,
                                        k
                                        -
                                        R
                                        +
                                        1
                                    
                                
                            
                        
                        ,
                         
                        n
                        =
                        
                            
                                min
                            
                            ⁡
                            
                                (
                                C
                                ,
                                k
                                )
                            
                        
                    
                
            
         wherein, k is an integer between 1 and N”. 
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 does not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under step 2A prong 1, claims 2-3 and 5-6 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-3 and 6 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-PGPUB 20170221234 A1) in view of Brender et al. (US-PGPUB 20200049782 A1, hereinafter Brender and Cheng et al. (CN 107727228 A), hereinafter Cheng1. 
Regarding claim 7, Chen teaches an apparatus comprising:
at least one processor (Chen Fig. 5 and paragraph [0065] at least one processor – processing unit 502); and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (Chen Fig. 5 memory – storage device 516):
generating a  (Chen Fig. 1 step 106 and paragraph [0032]. Note: Applicant provided a special definition of zigzag noise in paragraph [0048] of the specification. Examiner interprets the definition as added and subtracted noise data from an original data sequence as characterized or shown in Figs. 4A-4F. The added noise data is characterized by portions of the to-be-processed data sequence above the generated data sequence. The subtracted noise data is characterized by portions of the to-be-processed data sequence below the generated data sequence. Further, this characteristic is normal of noisy data);
performing singular value decomposition on the (Chen Fig. 1 step 108 and paragraph [0036]); 
determining noise components in components of the singular value vector (Chen Fig. 1 step 110 and paragraph [0038]); 
generating a reconstructed  (Chen Fig. 1 step 110 and paragraph [0038]); and 
generating a denoised data sequence based on the reconstructed (Chen Fig. 1 step 112 and paragraph [0038). 
Chen does not explicitly teach generating a Hankel matrix; performing singular value decomposition on the Hankel matrix; components of each dimension of the singular value vector being ordered from large to small; zeroing each dimension of noise component in the singular value vector; generating a reconstructed Hankel matrix; and setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N.
Σ for each (or some) voxels are rank reduced to corresponding matrices Σ’ by setting unselected diagonal elements to zero (Brender Fig. 2A and paragraphs [0047-0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen using Brender such that the singular value vector is arranged so that a largest value appears first and the next largest appears second, i.e. ordered from large to small as taught by Brender. Further, set the unselected elements in the singular value vector to zero when forming the denoised image matrix. As disclosed in paragraph [0038] of Chen, the denoised image matrix is formed by selecting a predetermined number of singular values in the decomposed image matrix and the rest of the basis images in the decomposed image matrix that primarily contain noise is discarded. The discarding step can be performed by setting the unselected elements in the singular value vector to zero consistent with the teaching of Brender. 
The motivation to do so is to obtain a denoised signal by discarding the noise component of the image/signal matrix (Brender paragraph [0048]).
Therefore, the combination of Chen as modified in view of Brender teaches components of each dimension of the singular value vector being ordered from large to small; and zeroing each dimension of noise component in the singular value vector.
Chen as modified in view of Brender does not teach generating a Hankel matrix; performing singular value decomposition on the Hankel matrix; generating a reconstructed Hankel matrix; and setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N.
However, on the same field of endeavor, Cheng discloses a method for processing data that includes the steps of generating a Hankel matrix based on to-be-processed data, performing singular value decomposition on the Hankel matrix, and setting the reconstructed Hankel matrix to be H, and generating a denoised data sequence denoted as                         
                            X
                            (
                            k
                            )
                        
                     based on the reconstructed Hankel matrix H according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            
                                
                                    k
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    H
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    p
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            
                                                
                                                    q
                                                    ,
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N (Cheng page 2 steps 5-7 including Equations 1-4; see also pages 3-4 steps 5-6 of the Machine translation provided of CN 107727228 A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender using Cheng and arrange the image data using a Hankel matrix arrangement, then perform further processing including performing SVD on the Hankel matrix, forming/reconstructing a denoised Hankel matrix, and generating a denoised data sequence based on the reconstructed Hankel matrix according to the formula disclosed by Cheng. 
The motivation to do so is to perform singular value decomposition using a band-pass filter characteristic determined by the Hankel matrix and to obtain a target data with frequency and phase characteristics of the original data (Cheng page 3-4).
Therefore, the combination of Chen as modified in view of Brender and Cheng teaches an apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: generating a Hankel matrix based on a to-be-processed data sequence the to-be-processed data sequence comprising zigzag noise; performing singular value decomposition on the                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N.

Regarding claim 8, of Chen as modified in view of Brender and Cheng teaches all the limitations of claim 7 as stated above. 
Chen does not explicitly teach wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.
However, Chen teaches that there may be instances where some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised (Chen paragraph [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender and Cheng and include a step of determining whether an image contains excessive noise and only perform the denoising steps when it is determined that the input image contains excessive noise. 

Therefore, the combination of Chen as modified in view of Brender and Cheng teaches wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.

Regarding claim 9, Chen as modified in view of Brender and Cheng teaches all the limitations of claim 8 as stated above. Further, Chen as modified in view of Brender and Cheng teaches  wherein the to-be-processed data sequence comprises N data; and the generating the Hankel matrix based on the to-be-processed data further sequence, comprises: determining, according to N, a number of rows R and a number of columns C of the Hankel matrix, wherein a sum of R and C is equal to a sum of N plus 1; and  setting the to-be-processed data sequence to be:                         
                            X
                            =
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                            
                            ]
                        
                    , and calculate to obtain the Hankel matrix denoted as H according to a following formula:                         
                            H
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    i
                                    +
                                    j
                                    -
                                    1
                                
                            
                        
                     wherein, i is an integer between 1 and R, and j is an integer between 1 and C (Cheng page 2 step 5 including Equation 1; see also page 3 step 5 of the Machine translation provided of CN 107727228 A). The motivation to combine is the same as claim 7.  

Regarding claims 1-3, they are directed to a method practiced by the apparatus of claims 7-9. All steps performed by the method of claims 1-3 would be practiced by the apparatus of claims 7-9 respectively.  Claims 7-9 analysis applies equally to claims 1-3 respectively.

.
Response to Arguments
Applicant's arguments filed 02/15/2022, see remarks pages 1-4 with respect to the 35 U.S.C. 101 rejection of claims 1-3, 5-9 and 11-13 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-3, 5-9 and 11-13, applicant amended independent claims 1, 7 and 13 to include the features of “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N”. Applicant argues that in step 2A prong 1, claim 1 recites a series of operations to denoise a data sequence by performing singular value decomposition on the Hankel matrix, to reduce the time for the processor of the server when the processor is processing denoising. Further, applicant argued that even if claim 1 recite an abstract idea, in step 2A prong 2, the specification discloses a practical solution to reduce the time for the processor of the server when the processor is processing denoising by using the singular value decomposition method, the distance between the data sequence obtained after the denoising processing and the to-be-processed data sequence is reduced, which can reduce the time for the processor of the server when the processor is processing denoising. Further, applicant argued that in step 2B, the limitation of “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N” is an additional element 
Examiner respectfully disagrees. Under the Alice Framework Step 2A prong 1, the recited limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. The operations of denoising the data sequence are performed mathematically using linear algebra operations. Under the Alice Framework Step 2A prong 2 and step 2B, claim 1 does not include any additional elements. The limitation of “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N” being argued by applicant are evaluated under Step 2A prong 1 since this limitation amount to processing a mathematical relationships/calculations, therefore, it is not evaluated under step 2B. See paragraph [0091] of the specification which discloses that generating the reconstructed H’ is calculated using the formula                         
                            
                                
                                    H
                                
                                
                                    '
                                
                            
                            =
                            U
                            
                                
                                    ∑
                                
                                
                                    '
                                
                            
                            
                                
                                    V
                                
                                
                                    T
                                
                            
                        
                     and setting the H’ is part of the calculation, i.e. denoting H’ as a variable corresponding to the result or output of calculating                         
                            U
                            
                                
                                    ∑
                                
                                
                                    '
                                
                            
                            
                                
                                    V
                                
                                
                                    T
                                
                            
                        
                    . In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 2-3, 5-9, and 11-13, applicant relied on claim 1 argument and are not persuasive for the same reasons.

Applicant's arguments filed 02/15/2022, see remarks pages 4-5 with respect to the 35 U.S.C. 103 rejection of claims 1-3, 7-9, and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendment’s made and newly found prior art.
                        
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N”. Applicant argued that Chen, Brender, and Staniszewski fails to teach “setting the reconstructed Hankel matrix to be H’, and generating a denoised data sequence denoted as                         
                            X
                            '
                             
                            =
                             
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    '
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    '
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                                
                                    '
                                
                            
                            ]
                        
                     based on the reconstructed Hankel matrix H’ according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    k
                                
                                
                                    '
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            H
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    R
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            C
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N” as recited in amended claim 1.
Examiner agrees. However, Cheng discloses a data processing method that includes generating a Hankel matrix, performing SVD on the Hankel matrix, and generating a reconstructed Hankel matrix H according to a following formula:                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            (
                            k
                            )
                            =
                             
                            
                                
                                    1
                                
                                
                                    n
                                    -
                                    m
                                    +
                                    1
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        m
                                    
                                    
                                        n
                                    
                                
                                
                                    H
                                    
                                        
                                            k
                                            -
                                            j
                                            +
                                            1
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    m
                                    =
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            
                                                
                                                    1
                                                    ,
                                                    k
                                                    -
                                                    p
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    n
                                    =
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            (
                                            q
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     wherein, k is an integer between 1 and N” as shown in Equation 4. Therefore, it would be obvious to modify Chen in view of Brender using Cheng and set the reconstructed Hankel matrix to be H, and generate a denoised data sequence X(k) based on the reconstructed Hankel matrix H according to the formula disclosed by Cheng with the motivation of performing singular value decomposition using a band-pass filter characteristic determined by the Hankel matrix and to obtain a denoised data with frequency and phase characteristics of the original data. In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 2-3, 7-9, and 13, applicant relied on claim 1 argument and are not persuasive for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: A machine translation of CN 107727228 A was also provided as an NPL which provides additional description of the steps and equations being pointed to in the foreign reference.